                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re
                                                              Chapter 11
FBI WIND DOWN, INC. (f/k/a Furniture Brands
International, Inc.), et. al.,
                                                              Case No. 13-12329 (CSS)
                                      Debtors.


FBI WIND DOWN, INC. LIQUIDATING TRUST, by and
through Alan D. Halperin, as Liquidating Trustee,
                                      Plaintiff,

                        - against -

HERITAGE HOME GROUP, LLC f/k/a FBN Acquisition
Holdings, LLC, KPS CAPITAL PARTNERS, LP, KPS                  Adv. Pro. No. 15-51899 (CSS)
SPECIAL SITUATIONS FUND III, LP, KPS SPECIAL
SITUATIONS FUND III (A), L.P., KPS SPECIAL
SITUATIONS FUND III (SUPPLEMENTAL), LP, KPS
SPECIAL SITUATIONS FUND III (SUPPLEMENTAL –
AIV), LP, and KPS OFFSHORE INVESTORS, LTD,
                                      Defendants.


                   NOTICE OF WITHDRAWALS OF APPEARANCE
                        AND SUBSTITUTION OF COUNSEL

         PLEASE TAKE NOTICE THAT Allan J. Arffa and Ross A. Wilson of Paul, Weiss,

Rifkind, Wharton & Garrison LLP hereby withdraw their appearances in the above-captioned

adversary proceedings as counsel for Heritage Home Group, LLC.

         PLEASE TAKE FURTHER NOTICE THAT Michael Joseph Merchant and Robert

Charles Maddox of Richards Layton & Finger, P.A. hereby withdraw their appearances in the

above-captioned adversary proceedings as counsel for Heritage Home Group, LLC.

         PLEASE TAKE FURTHER NOTICE THAT Peter J. Keane of Pachulski Stang Ziehl &

Jones LLP hereby enters his appearance in the above-captioned adversary proceedings as counsel


RLF1 25118643v.1
for Alfred T. Giuliano, Chapter 7 Trustee for the Estate of Heritage Home Group, LLC.

         PLEASE TAKE FURTHER NOTICE THAT Ross A. Wilson of Paul, Weiss, Rifkind,

Wharton & Garrison LLP hereby withdraws his appearance in the above-captioned adversary

proceedings as counsel for the KPS Defendants.1

         PLEASE TAKE FURTHER NOTICE THAT Messrs. Arffa, Merchant, and Maddox

remain as counsel for the KPS Defendants.



Dated: April 15, 2021

PACHULSKI STANG ZIEHL & JONES LLP                     RICHARDS, LAYTON & FINGER, P.A.

/s/ Peter J. Keane                                    /s/ Robert C. Maddox
Peter J. Keane (DE Bar No. 5503)                      Michael J. Merchant (DE Bar No. 3854)
919 North Market Street, 17th Floor                   Robert C. Maddox (DE Bar No. 5356)
P.O. Box 8705                                         One Rodney Square
Wilmington, DE 19899 (Courier 19801)                  920 North King Street
Phone: (302) 652-4100                                 Wilmington, Delaware 19801
Facsimile: (302) 652-4400                             Telephone: (302) 651-7700
Email: pkeane@pszjlaw.com                             Facsimile: (302) 651-7701
                                                      Email: merchant@rlf.com
Counsel for Alfred T. Giuliano, Chapter 7 Trustee            maddox@rlf.com
for the Estate of Heritage Home Group, LLC
                                                      - and -
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP
                                                      Allan J. Arffa
                                                      1285 Avenue of the Americas
                                                      New York, New York 10019-6064
                                                      Telephone: (212) 373-3000
                                                      Facsimile: (212) 757-3990
                                                      Email: aarffa@paulweiss.com

                                                      Counsel for the KPS Defendants


1
  The term “KPS Defendants,” as used herein, means KPS Capital Partners, LP; KPS Special
Situations Fund III, LP; KPS Special Situations Fund III (A), L.P.; KPS Special Situations Fund
III (Supplemental), LP; KPS Special Situations Fund III (Supplemental – AIV), LP; and KPS
Offshore Investors, Ltd.

                                               2
RLF1 25118643v.1
